           Case 2:18-cr-00193-NIQA Document 178 Filed 03/20/19 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                                      CRIMINAL ACTION

                v.                                             NO. 18-193-1, 2

 DKYLE JAMAL BRIDGES,
 KRISTIAN JONES
           Defendants

                                            ORDER

       AND NOW, this 201h day of March 2019, upon consideration of the Government's motion

in limine to exclude evidence of victims' other sexual behavior pursuant to Federal Rule of

Evidence 412 and to admit evidence oftrafficking ofadditional victims, (Doc. 58), and Defendants'

response in opposition thereto, (Doc. 73), it is hereby ORDERED that:

       (1) the Government's motion to exclude evidence of victims' other sexual behavior

            pursuant to Federal Rule of Evidence 412 is GRANTED; and

       (2) the Government's motion to admit evidence of trafficking of additional victims is

            DENIED.



                                            BY THE COURT:


                                            Isl Nitza I Quinones Alejandro
                                            NITZA I. QUINONES ALEJANDRO
                                            Judge, United States District Court
